Name: Commission Regulation (EEC) No 149/88 of 20 January 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 88 No L 16/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 149/88 of 20 January 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 -October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 101 /88 (3); Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 101 /88 to the information known to the Commission that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 101 /88 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 21 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 377, 31 . 12. 1987. 0 OJ No L 11 , 15 . 1 . 1988, p. 54. No L 16/30 Official Journal of the European Communities 21 . 1 . 88 ANNEX to the Commission Regulation of 20 January 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination of refund (') Amount of refund 0709 90 60 000 0712 90 19 000   1001 10 10 000 01 80,00 1001 10 90 000 04 30,00 (4) 05 25,00 (4) 02 20,00 (4) 1001 90 91 000 01 80,00 1001 90 99 000 08 123,00 03 95,00 02 25,00 10 110,00 1002 00 00 000 03 10,00 \ 06 20,00 07 15,00 02 25,00 10 110,00 1003 00 10 000 01 80,00 1003 00 90 000 03 95,00 I 02 25,00 10 110,00 1004 00 10 000 01 50,00 1004 00 90 000   1005 10 90 000   1005 90 00 000 03 110,00 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 110 01 168,00 I 09 176,00 1101 00 00 120 01 168,00 09 176,00 1101 00 00 130 01 151,00 1101 00 00 150 01 142,00 1101 00 00 170 01 133,00 1101 00 00 180 01 122,00 1101 00 00 190   1101 00 00 900   1102 10 00 100 01 168,00 1102 10 00 200 01 168,00 1102 10 00 300 01 168,00 110210 00 500 01 168,00 1102 10 00 900   1103 11 10 100 01 289,00 (2) , 1103 11 10 200 01 274,00 (3) 1103 11 10 500 01 244,00 1103 11 10 900 01 230,00 1103 11 90 100 01 168,00 1103 11 90 900   21 . 1 . 88 Official Journal of the European Communities No L 16/31 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Zones II. and III, 05 Algeria, 06 Japan, 07 South Korea, 08 Zone VIII, French Polynesia and New Caledonia, 09 Zaire, 10 Zone II (b). - (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (3) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh . (4) The refund cannot be granted if the quality of durum wheat exported corresponds to less than the quality defined in paragraph 2 of Article 2 of Regulation (EEC) No 1 569/77 with the exception of impurities constituted by grain (other than mottled grains and grains affected with fusariosis) ; 7 % maximum of which 5 % of soft wheat or other cereals. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 1548/87 (OJ No L 144, 4. 6. 1987).